Exhibit 10.1

LOGO [g415840g24o00.jpg]

Marathon Petroleum

Annual Cash Bonus Program

Effective January 1, 2012

(Amended and Restated as of July 19, 2012)



--------------------------------------------------------------------------------

Preamble

This program document explains the Annual Cash Bonus Program (the “Program”) of
Marathon Petroleum (“MPC”).

The Program is a sub-plan of the 2012 Incentive Compensation Plan (the “Plan”),
which is hereby incorporated by reference. All Awards under the Program are
granted pursuant to Section 7 of the Plan. Capitalized terms not specifically
defined herein have the meanings specified in the Plan. In the event of any
conflict between the Program and the Plan, the terms of the Plan shall control.
Although the Plan was not approved by shareholders until April 25, 2012, the
Program document is intended to be effective retroactive to January 1, 2012. To
the extent that there are inconsistencies in the terms and conditions between
the 2012 and 2011 Incentive Compensation Plans, the 2011 Incentive Compensation
Plan shall govern the Program from January 1, 2011, until shareholder approval
of the 2012 Plan, without regard to any inconsistencies in section references
within this document and the 2011 Incentive Compensation Plan. Any
interpretation of inconsistencies shall be at the sole discretion of the MPC
Compensation Committee or its delegate.

Program Objectives

The purpose of the Program is to motivate and reward Eligible Employees for
achieving short-term (annual) business objectives that drive overall shareholder
value while encouraging responsible risk taking and accountability.

Definitions

As used in the Program, the following terms shall have the meanings set forth
below:

 

  a. “Affiliate” means, with respect to any referenced person or entity, any
other person controlling, controlled by, or under common control with such
person.

 

  b. “Award” means an award of an Incentive Stock Option, Nonqualified Stock
Option, Stock Appreciation Right, Common Share, Restricted Stock, Restricted
Stock Unit, or Cash granted to a Participant pursuant to the provisions of the
Plan, any of which the Committee or its delegate may structure to qualify in
whole or in part as a Performance Award.

 

  c. “Board” means the Board of Directors of the Company.



--------------------------------------------------------------------------------

  d. “Change in Control” means a transaction of a nature that would be required
to be reported in response to Item 6(e) of Schedule 14A of Regulation 14A
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), whether or not the Corporation is then subject to such reporting
requirement; provided that, without limitation, such a Change in Control shall
be deemed to have occurred if:

 

  (i) any person (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) (a “Person”) is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Corporation (not including the amount of the securities beneficially owned by
such person, any such securities acquired directly from the Corporation or its
Affiliates) representing twenty percent (20%) or more of the combined voting
power of the Corporation’s then outstanding voting securities; provided,
however, that for purposes of this Plan the term “Person” shall not include
(A) the Corporation or any of its subsidiaries, (B) a trustee or other fiduciary
holding securities under an employee benefit plan of the Corporation or any of
its subsidiaries, (C) an underwriter temporarily holding securities pursuant to
an offering of such securities, or (D) a corporation owned, directly or
indirectly, by the stockholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation; and provided,
further, however, that for purposes of this paragraph (i), there shall be
excluded any Person(s) who become(s) such a beneficial owner in connection with
an Excluded Transaction (as defined in paragraph (iii) below); or

 

  (ii) the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest including, but not limited to, a consent solicitation, relating to the
election of directors of the Corporation) whose appointment or election by the
Board or nomination for election by the Corporation’s stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended; or

 

  (iii) there is consummated a merger or consolidation of the Corporation or any
direct or indirect subsidiary thereof with any other corporation, other than a
merger or consolidation (an “Excluded Transaction”) which would result in the
voting securities of the Corporation outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving corporation or any parent thereof) at
least 50% of the combined voting power of the voting securities of the entity
surviving the merger or consolidation (or the parent of such surviving entity)
immediately after such merger or consolidation, or the shareholders of the
Corporation approve a plan of complete liquidation of the Corporation; or there
is consummated the sale or other disposition of all or substantially all of the
Corporation’s assets; or

 

  (iv) A “Change in Control” shall not be deemed to occur if the Company
undergoes a bankruptcy, liquidation, or reorganization under the United States
Bankruptcy Code.



--------------------------------------------------------------------------------

  e. “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rulings and regulations issued thereunder.

 

  f. “Committee” means the Committee delegated by the Board with the authority
to administer the Plan. To the extent the Committee has delegated authority to
any person(s) pursuant to Section 6 of the Plan, a reference to the Committee
herein shall also include such person(s).

 

  g. “Company” means

 

  •  

Catlettsburg Refining, LLC,

 

  •  

Marathon Petroleum Company LP,

 

  •  

Marathon Petroleum Corporation,

 

  •  

Marathon Petroleum Services LLC,

 

  •  

Marathon Petroleum Logistics Services LLC,

 

  •  

Marathon Petroleum Service Company,

 

  •  

Marathon Pipe Line LLC, and

 

  •  

Speedway LLC

 

  •  

any other subsidiaries or controlled company of the above, as applicable,

All of the above companies are collectively referred to as “Company” or
“Marathon Petroleum” for purposes of this document.

 

  h. “Disability” means, unless otherwise provided in an Award Agreement, any
termination of a Participant’s employment under such circumstances that the
Committee determines to qualify as a Disability for purposes of the Plan;
provided, that, in the case of any Participant who, as of the date of
determination, is party to an effective services, severance, employment or
similar agreement with the Company or any Affiliate, “Disability” shall have the
meaning, if any, specified in such agreement.

 

  i. “Eligible Employees” means regular full-time and regular part-time Company
employees on salary grades 1-18 (including officers), Speedway LLC employees on
salary grades 15-18 (including officers), Other Company employees selected by
the Committee and select employees of an approved Affiliate as approved by the
Committee.

 

  j. “Eligible Wages” for Participant’s (1) in pay grades 1-14, (2) in pay
grades 15-18 (and officers) and not employed on the last day of a Performance
Period, or (3) in pay grades 15-18 (and officers) who are hired during the
fourth quarter of a Performance Period include base wages and overtime paid in
the Performance Period. Eligible Wages excludes non-cash compensation, paid
items such as allowances, premiums and any bonus or recognition payments made.

 

  (i) Wages paid as a college intern, college co-op, student learner, special
helper or any other job employing students on a time certain basis are not
included in Eligible Wages, except if pay is earned in the same Performance
Period [as a college intern and/or college co-op only] where the employee starts
regular full-time employment.



--------------------------------------------------------------------------------

  k. “Eligible Wages” for employees in pay grades 15-18 (and officers) who are
(1) employed on the last day of a Performance Period, and (2) who were hired
before the fourth quarter of a Performance Period shall mean the Participant’s
annualized base salary.

 

  (i) However, in the event of a Change in Control, Eligible Wages shall be the
annualized base salary in effect on the date of Change in Control for all
employees.

 

  l. “Performance Period” means any fiscal year or such other measurement period
determined by the Committee or its delegate in their sole discretion.

 

  m. “Option” means an Incentive Stock Option and/or a Nonqualified Stock Option
granted pursuant to the Plan.

 

  n. “Plan” means the Marathon Petroleum Corporation 2011 Incentive Compensation
Plan for the period of January 1, 2012 to April 24, 2012 and the Marathon
Petroleum Corporation 2012 Incentive Compensation Plan after April 25, 2012.

 

  o.

“Qualifying Performance Criteria” shall mean any one or more of the following
performance criteria, either individually, alternatively, or in any combination,
applied to either the Company as a whole or to a business unit or Subsidiary or
Affiliate, either individually, alternatively or in any combination, and
measured either quarterly, annually, or cumulatively over a period of years, on
an absolute basis or relative to a pre-established target, to previous years’
results or to a designated comparison group, in each case as specified by the
Committee or its delegate: (i) revenue, (ii) income measures (which include
revenue, gross margin, income from operations, net income, net sales, earnings
per share, earnings before interest, depreciation, taxes, and amortization
(“EBIDTA”), earnings before interest, taxes and amortization (“EBITA”) and
earnings before interest and taxes (“EBIT), and economic value added,
(iii) expense measures (which include costs of goods sold, selling, finding and
development costs, general and administrative expenses, and overhead costs),
(iv) operating measures (which include refinery throughput, mechanical
availability, productivity, operating income, funds from operations, product
quality, cash from operations, after-tax operating income, market share, margin,
and sales volumes), (v) margins (which include crack-spread measures),
(vi) refined product measures, (vii) cash management and cash flow measures
(which include net cash flow from operating activities, working capital,
receivables management and related customer terms), (vii) liquidity measures
(which include earnings before or after the effect of certain items such as
interest, taxes, depreciation and amortization, improvement in or attainment of
working capital levels, and free cash flow (viii) leverage measures (which
include debt-to-equity ratio, debt reduction and net debt), (ix) market measures
(which include market share, stock price, growth measure, total shareholders
return, share price performance, return on equity, return on invested capital
and return on assets, and market capitalization measures), (x) return measures
(which include return on equity, return on assets, and return on invested
capital), (xi) corporate value and sustainability measures (which include
compliance,



--------------------------------------------------------------------------------

  safety, environmental, and personnel matters), (xii) project completion
measures (which may include measures regarding whether interim milestones
regarding budgets and deadlines are met, as well as whether projects are
completed on time and on or under budget), and (xii) other measures such as
those relating to acquisitions, dispositions, or customer satisfaction.

Participants and Target Award

Prior to March 30th of the Performance Period, or at such later time as may be
permitted by applicable provisions of the Code, the Committee shall establish
(1) the Eligible Employees who will be Participants in the Program, (2) each
Participant’s threshold, target, and maximum Award for such Performance Period
or the formula for determining each Participant’s Award and (3) the applicable
performance objective or objectives for such Performance Period.

Threshold funding level is one-half (.5X) of target and the maximum that can be
paid to any employee under this Program is two-times (2X) their target amount.
Percentages may be rounded. No metric will fund when results are below threshold
performance.

 

Participant Classification

  

Threshold %

  

Target %

  

Maximum %

Officer Employees

(Grades 88 and 89)

  

Per the

Committee

  

Per the

Committee

  

Per the

Committee

Grade 18

   25    50    100

Grade 17

   20    40    80

Grade 16

   18    35    70

Grade 15

   15    30    60

Grade 14

   13    25    50

Grade 13

   10    20    40

Grade 12

   8    15    30

Grade 11

   6    12    24

Grade 10

   6    12    24

Grade 9

   5    10    20

Grade 8

   5    10    20

Grade 7

   4    7    14

Grade 6

   4    7    14

Grade 5

   4    7    14

Grade 4

   4    7    14

Grade 3

   4    7    14

Grade 2

   4    7    14

Grade 1

   4    7    14

Performance Metrics

The Committee, or its delegate, will establish metrics (in accordance with the
Program), with threshold, target and maximum performance criteria, at least
annually. Once approved, these performance criteria are incorporated into this
Program document by reference.



--------------------------------------------------------------------------------

When any final performance metric result falls between threshold and target or
between target and maximum performance levels, linear interpolation will be used
to solve for funding based on actual achievement. For example, if the final
result of a metric is halfway between threshold and target performance levels,
the funding for that metric would be halfway between the corresponding payout
percents.

Determination of Awards

Final calculated bonus payments are rounded up to the nearest $50 for
non-officer employees and to the nearest $1000 for officer employees. All
calculations are completed in US dollars and converted (if necessary) using the
MPC foreign exchange rates at the end of the Performance Period. Any non-USD
Awards are converted back to local currency after the bonus payment has been
rounded.

Bonus Pool(s)

The Program for a Performance Period may consist of one or more umbrella
performance pools. The Committee shall approve the structure of each such pool
(if any) and designate the Participants in the pool, the total amount of the
pool, and such Participant’s allocable percentage share of such pool prior to
March 30 of the Performance Period (or such later time as may be permitted by
applicable provisions of the Code). To the extent a pool includes “Covered
Employees” within the meaning of Section 162(m) of the Code, the pool shall be
operated in compliance with the requirements of Section 162(m), which require
that (1) each Participant’s percentage share of the pool must be established no
later than 90 days after the commencement of the applicable Performance Period,
and (2) the exercise of negative discretion with respect to one Participant in
the pool may not result in an increase in the amount payable to any Covered
Employee who is a Participant in such pool. Moreover, if the amount payable to
each Participant in a pool that includes one or more Covered Employees is stated
in terms of a percentage of the pool, the sum of the individual percentages of
the pool may not exceed 100 percent.

The Bonus Pool performance goals, to the extent it covers or potentially covers
Covered Employees, will be based solely on Qualifying Performance Criteria.
Satisfaction of these Criteria will enable a Participant to earn 100% of his or
her target bonus (or whatever applicable percentage is indicated in the
Program’s metrics established for the Performance Period). The Committee may
then take into account other criteria (whether or not Qualifying Performance
Criteria) and use negative discretion to decrease a Participant’s Bonus, but it
may not use other criteria or positive discretion to increase the Bonus for any
Covered Employee.

The same objective goals can be used both to set the amount of the Bonus Pool
and to function as the Qualifying Performance Criteria to determine if a bonus
(and the amount of the bonus) was earned. The Committee shall establish a
minimum threshold for the Qualifying Performance Criteria, below which no bonus
will be earned. The Committee shall also establish maximum limits on the bonus
payable at various levels above this



--------------------------------------------------------------------------------

threshold that the Qualifying Performance Criteria are satisfied, and the
relationship between the various levels of Qualifying Performance Criteria
achieved and the amount of bonus thereby earned.

Without regard to anything contained within this Program, the Committee reserves
the right to award a payout to any Covered Employee up to the full value of
their funding pool allocation without regard to the performance achieved under
this operational plan.

Individual Funding Vs. Payout

The operation of this Program funds individual payments based on pre-established
metrics and subjective metrics as approved by the Committee. The final payout to
each Participant is determined based on the assessment of their manager and/or
functional VP considering the Participants relative performance to other
employees. However, no Participant can be awarded more than their maximum payout
specified on page 5 with approval of the Committee or its delegate.

Pro-Rata Calculations, Promotions and Transfers

Newly hired Eligible Employees in pay grades 1-14, who become eligible for the
Program during the Performance Period, will have their funding based on their
Eligible Wages earned for the time in which they participate in the Program.

Newly hired Eligible Employees in pay grades 15-18 and officers who become
eligible for the Program during the first nine months of the Performance Period
will have their funding based on their annualized base salary on the last day of
the program year.

Newly hired Eligible Employees in pay grades 15-18 and officers who become
eligible for the Program during the last fourth quarter of the Performance
Period will have their funding based on their actual Eligible Wages paid during
the program year.

Notwithstanding the foregoing, in the case of a newly hired Participant, the
Committee may provide for a guaranteed bonus, or a bonus that would exceed the
bonus that would otherwise be payable in the Program unless the Participant is a
“Covered Employee” (within the meaning of Section 162(m) of the Code), in which
case no guarantees or excess payments would apply.

Newly eligible (other than newly hired) employees in pay grades 1-14, who become
eligible for the Program during the Performance Period, will have their funding
based on their actual wages earned for the entire time in which they worked for
the Company during the Performance Period.

Newly eligible (other than newly hired) employees in pay grades 15-18 and
officers, who become eligible for the Program during the Performance Period,
will have their funding based on their annualized base salary at the end of the
year in which they worked for the Company during the Performance Period.

Any Participant who transfers to Speedway LLC, or another Affiliate; and is no
longer eligible for the Program, will have their funding under the Program based
on Eligible



--------------------------------------------------------------------------------

Wages while covered by the program (if they are in pay grades 1-14) or have
their funding based on a prorated annualized salary based on the number of full
months employed (if they are in pay grades 15-18, or an officer at the time of
transfer).

Any Participant who transfers from Speedway LLC, or another Affiliate, to an
eligible Marathon Petroleum position will have their funding under the Program
based on Eligible Wages while covered by the Program (if they are in pay grades
1-14) or have their funding based on a prorated annualized salary based on the
number of full months employed (if they are in pay grades 15-18, or an officer
at the time of transfer).

Participants who change from one eligible position to another during the
Performance Period may experience a change in Program Target Awards, individual
objectives, or the formula for determining each Participant’s Award. In this
situation, funding shall be based on the associated target level and business
unit for the position held by the Participant on the last day of the Performance
Period, provided the position held is not temporary.

If a Participant transfers to a position that is not eligible under the Program
during the Performance Period, such Participant will be ineligible for any
payout for such Performance Period.

Exclusions and Adjustments

To the extent consistent with Section 162(m) of the Code, the Committee or its
delegate may (A) adjust the actual performance or performance goals (either up
or down) and the level of the Performance Award that a Participant may earn
under this program if it determines that the occurrence of external changes or
other unanticipated business conditions have materially affected the fairness of
the goals and / or have unduly influenced the Corporation’s ability to meet
them; including, without limitation, events such as material acquisitions, asset
write-downs, litigation, claims, judgments or settlements, force majeure events,
unlawful acts committed against the Company or its property, labor disputes,
legal mandates accruals for reorganization and restructuring programs and
changes in the capital structure of the Company or other events not contemplated
at the time the goals are set; provided, however, that Performance Awards
granted to Executive Officers shall be adjusted only to the extent permitted
under Code § 162(m). In addition, Performance Goals and Performance Awards shall
be calculated without regard to any changes in accounting standards or
codifications that may be required by the Financial Accounting Standards Board
or other standards board or the effect of changes in tax law or other such laws
or provisions affecting reported results after such Performance Goals are
established, and (B) may appropriately adjust any evaluation of performance
under a Qualifying Performance Criteria to exclude any of the following events
that occurs during a Performance Period: (i) asset write-downs, (ii) litigation,
claims, judgments or settlements, (iii) the effect of changes in tax law or
other such laws or provisions affecting reported results, (iv) the adverse
effect of work stoppages or slowdowns, (v) accruals for reorganization and
restructuring programs and (vi) accruals of any amounts for payment under this
Plan or any other compensation arrangement maintained by the Company.



--------------------------------------------------------------------------------

Certification by Committee

Unless otherwise determined by the Committee, no payments shall be made
hereunder in respect of any Performance Period unless the Committee shall
certify in writing following the end of the Performance Period that the
performance objectives applicable to the Performance Period have been satisfied.
In all events, no payments hereunder shall be made to any “Covered Employee”
(within the meaning of Section 162(m) of the Code) until after satisfaction of
the performance criteria has been certified by the Committee.

Termination of Employment:

Unless otherwise determined by the Committee and except as may otherwise be
provided in a Participant’s written agreement with the Company or an Affiliate,
if a Participant’s employment terminates for any reason prior to July 1 of a
Performance Period (or for a voluntary resignation at any time prior to payment
date), such Participant shall forfeit all rights to any Award under the Program,
unless the Participant’s employment terminates as a result of Death, Severance,
or Disability. In such cases, Payment will be at the Committee’s discretion, but
any such Award payment will (i) only be made after the end of the Performance
Period (and as close as practicable to the same time as all other Award payments
for such Performance Period), and (ii) only be paid to the extent that the
performance criteria were achieved.

A Participant who retires on or after July 1 of a Performance Period is eligible
for a prorated payment, based on their Eligible Wages paid, at the discretion of
the Committee. A Participant is considered to have Retired if the Participant,
at the time of termination:

 

  a. is in good standing at the time of their retirement;

 

  b. has reached the age 50 or more with 10 years of service; or

 

  c. has reached the age of 65.

Severance

Severance includes employees who would have otherwise been eligible for the
Marathon Petroleum Termination Allowance Plan, but accepted an offer of
employment with:

 

  a. the “buyer” of the company assets; or

 

  b. the “new operator” of a jointly-owned facility; or

 

  c.

a company that has been contracted to perform services being outsourced will
remain eligible for consideration of a bonus provided the termination date is
after June 30th.



--------------------------------------------------------------------------------

Death of Participant

 

  a. Upon the death of a Participant during a Performance Period, a payment will
be made to the Participant’s Beneficiary (as close as praticable to the time all
other Award payments for such Performance Period are made) based on the
full-year performance criteria results achieved.

 

  b. Upon the death of a Participant after a Performance Period, but before
payment for that Year has been made, the full benefit otherwise deemed payable
under the Program will be made to the Participant’s Beneficiary (as close as
praticable to the time all other Award payments for such Performance Period are
made).

Beneficiary

Payment for the benefit of a deceased Participant will be made, if surviving,
according to the survivor class order:

 

  a. The beneficiary, only if specifically designated by the employee, for
Company-provided basic coverage in the Marathon Petroleum Life Insurance Plan;

 

  b. Spouse;

 

  c. Children (either natural born or adopted through a final adoption order
issued by a court of competent jurisdiction prior to the date of the member’s
death) but specifically excluding step-children;

 

  d. Parents;

 

  e. Brothers and sisters; or

 

  f. Executors or administrators of the insured’s estate.

Maximum Amount Payable

The maximum Award payable hereunder to any Participant with respect to any
Performance Period shall in no event exceed $6 million in a Performance Period.

Payment of Awards

Following the Performance Period, each Participant’s Award for the Performance
Period will be determined in accordance with the terms of the Program and the
Participant shall be eligible to receive payment of the Award.

The Committee shall determine whether payment of the Award will be in cash,
Common Shares, the right to receive Common Shares, Options or other Awards
provided for under the Plan; and whether any such payments will be subject to
restrictions on transfer, vesting, forfeiture or deferral requirements. Equity
or equity-based Awards shall be granted under the terms and conditions of the
Plan.



--------------------------------------------------------------------------------

Change in Control

Unless otherwise determined by the Committee prior to a Change in Control, and
except as otherwise may be provided in a Participant’s written agreement with
the Company or Affiliate upon a Change in Control, this Program will
automatically terminate and all Participants will be vested and entitled to a
prorated lump sum payment equal to 100% of the Participant’s Individual Target
Payout (using the annualized salary in effect on the date of Change in Control
for all employees) multiplied by the number of months of the Performance Period,
ending with the date the Change in Control occurred, divided by 12. This payment
will be made as soon as administratively practicable following the Change in
Control, but in no event later than 45 days from the Change in Control.

No Right to Awards

Except under a Change in Control, no Participant or other person shall have any
claim or right to be granted an Award under this Program. Neither the
establishment of this Program, nor any action taken hereunder, shall be
construed as giving any Participant any right to be retained in the employ of
the Company, or participate hereunder in the current or succeeding Performance
Periods. Nothing contained in this Program shall limit the ability of the
Company to make payments or Awards to Participants under any other Program,
agreement or arrangement; provided, however, that no payment under any other
Program, agreement, or arrangement will be made because of a failure of a
Participant to earn an Award hereunder, and no such payment outside of this
Program will be in the nature of or in any way related to make-whole payments
for what would have been earned hereunder if the performance goals had been met.

Non-Transferability

The rights and benefits of a Participant hereunder are personal to the
Participant and, except for any payments that may be made following a
Participant’s death, shall not be subject to any voluntary or involuntary
alienation, assignment, pledge, transfer, encumbrance, attachment, garnishment
or other disposition.

No Impact on Benefits

Except as may be required by law or otherwise be specifically stated under any
employee benefit plan, policy, or program, no amount payable in respect of any
Award shall be treated as compensation for purposes of calculating a
Participant’s right under any such plan, policy, or program; nor shall any Award
be treated as compensation for purposes of termination indemnities or other
similar rights, except as may be required by law.

No Constraint on Corporate Actions

Nothing in this Program shall be construed (1) to limit, impair, or otherwise
affect the Company’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve,



--------------------------------------------------------------------------------

liquidate, sell, or transfer all or any part of its business or assets, or
(2) to limit the right or power of the Company or any of its Affiliates to take
any action which such entity deems to be necessary or appropriate.

Program Administration

The Program shall be administered by the Committee, which shall have full
authority to:

 

  a. Interpret the Program,

 

  b. Establish, interpret, amend or revoke rules and regulations relating to the
operation of the Program,

 

  c. Interpret the Program, to correct any defect, supply any omission or
reconcile any inconsistency in the Program,

 

  d. Adopt such rules for the administration, interpretation and application of
the Program, and

 

  e. Make all determination and take all other actions necessary or appropriate
for the proper administration of the Program.

The Committee has complete, unilateral discretion with respect to all aspects of
the operation, administration, design, features, benefits and Awards under the
Program and can change, terminate, or modify Awards, or otherwise change any
aspect of the Plan in its discretion prospectively or retroactively, regardless
of anything stated in this document. Notwithstanding the above, with respect to
a Covered Employee, the Committee cannot (1) grant or change an Award, or the
Qualified Performance Criteria thereunder, after the deadline under Code
Section 162(m) for setting such Award (generally March 30th of a Performance
Period for annual Awards), (2) deem its performance goals satisfied when they
have not been met, or (3) use its discretion to increase the amount otherwise
payable under any Award.

The Committee may delegate any or all of their authorities hereunder, provided
that the Committee shall, in no event, delegate its authority with respect to
the compensation of any Participant whose compensation the Board or Committee
reasonably believes may become subject to Section 162(m) of the Code. No member
of the Committee shall be eligible to participate in the Program.

Taxes

For U.S. Participants, any Award received under the Program is taxable as
supplemental income in the year of payment and is subject to all applicable
employment withholding taxes in the year paid. For Participants outside the
United States, local country tax regulations will apply.

Deductions

 

  a. There shall be deducted from all Individual Payouts any taxes required to
be withheld by national, Federal, state provincial or local governments and paid
over to such government for the accounts of such Participants.



--------------------------------------------------------------------------------

  b. The Company may deduct from an Individual Payout, at its sole discretion,
any and all amounts determined by Company management to be owed to the Company
by the Participant.

Affiliate Requirements

Prior to the selection of employees of an affiliated company to participate in
the Program, the Committee may require the Affiliate to consent to the
participation of such employee or employees in the Program and to the charging
of such Affiliate with the amount of any Individual Payout which may be made to
such employee or employees.

Recoupment / Clawback

Officers are subject to recoupment provisions in the Program, in the case of
certain forfeiture events. If the Company is required, pursuant to a
determination made by the SEC or the Audit Committee of the Board, to prepare a
material accounting restatement due to the noncompliance of the Company with any
financial reporting requirement under applicable securities laws as a result of
misconduct, the Audit Committee of the Board may determine that a forfeiture
event has occurred based on an assessment of whether an officer knowingly
engaged in misconduct, was grossly negligent with respect to misconduct,
knowingly failed or was grossly negligent in failing to prevent misconduct or
engaged in fraud, embezzlement, or other similar misconduct materially
detrimental to the Company.

Upon the Audit Committee’s determination that forfeiture event has occurred, the
Company has the right to request and receive reimbursement of any portion of the
officer’s bonus from the Program that would not have been earned had the
forfeiture event not have taken place.

These recoupment provisions are in addition to the requirements in Section 304
of the Sarbanes-Oxley Act of 2002 which provide that the CEO and CFO shall
reimburse the Company for any bonus or other incentive-based or equity-based
compensation as well as any related profits received in the 12-month period
prior to the filing of an accounting restatement due to non-compliance with
financial reporting requirements as a result of Company misconduct.

Other Provisions

In all events, whether any cash Award is paid to a Participant will depend on
the decision of the Committee (or its delegate, as appropriate). All Awards are
subject to the sole discretion of the Committee or its delegate, and nothing in
this document or any other document describing or referring to the Program shall
confer any right whatsoever on any person to be considered for any incentive
commitments or Awards.

This document does not purport to be complete and is subject to and governed by
actions, rules and regulations of the Committee (or its delegate, as
appropriate).



--------------------------------------------------------------------------------

The Program may be changed or discontinued at any time without notice or
liability at the sole discretion of the Committee.

Awards shall be subject to and governed by the specific terms and conditions of
the Program and the applicable Award.

Nothing contained herein shall require the Company to segregate any monies from
its general fund or to create any trusts, or to make any special deposits for
amounts payable to any Participant.

The Program is intended to be operated in accordance with the requirements of
Section 162(m) of the Code where applicable, and shall be interpreted consistent
with that intent.

No member of the Committee, or employee of the Company, shall be liable for any
act done, or determination made in good faith, with respect to the
administration of this Program. The Company indemnifies and holds harmless to
the fullest extend allowed by law such persons individually and collectively,
from and against any and all losses resulting from liability to which the
Committee, or the members of the Committee, or employee of the Company may be
subjected by reason of any act or conduct (except willful misconduct, fraud or
gross negligence) in their official capacities in the administration of the
Program, including all expenses reasonably incurred in their defense, in case
the Company fails to provide such defense.

Any provision of the Program prohibited by law shall be ineffective to the
extent of such prohibition without invalidating the remaining provisions.

The terms of this Program document supersede any written or verbal agreements,
representations, proposals, or plans with respect to the subject matter hereof;
provided, however that the forgoing shall not act to supersede an existing
written agreement between a Participant and the Company that has been approved
by the Committee.

 

MARATHON PETROLEUM CORPORATION  

/s/ Rodney P. Nichols

By:   Rodney P. Nichols Its:   Senior Vice President, Human Resources and
Administrative Services